DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. An explanation is provided below.
Applicant alleges “[p.12] Even if it is alleged that the localization of the MS in He is enabled by processors/controllers in the MS, Applicant respectfully submits that this does not disclose "determining, by the first node, a location of the first node". That is, even if it is alleged that He discloses processors/controllers at the MS providing an intermediate result which is used elsewhere for localization of the MS, this would still not disclose "determining, by the first node, a location of the first node”” 
The Examiner respectfully disagrees. The localization of the MS as taught by He teaches “[p.2] The objective of the system is to localize the MS, estimate its orientation, and enable high data-rate transmission by using the received signals at the MS with mmWave orthogonal frequency division multiplexing N (OFDM) subcarriers when the LoS path is obstructed.” Therefore, under Broadest Reasonable Interpretation (BRI), localization of the MS occurs at the MS.  Examiner further notes, as demonstrated in fig 1, the BS transmits to the MS via the RIS to calculate the unknown variables corresponding to localizing the MS and the RIS is merely a phase shifting reflecting element. 

Applicant further alleges “[p.12] He therefore describes the positioning information of the MS being determined based on the known center of the RIS. However, there is no mention or suggestion in He of center of the RIS being known to the MS. Rather, He describes the center of the RIS being "known to the BS".
Examiner disagrees. As previously explained, the objective of the invention is for the MS to localize itself. The method to localize itself is as follows on p. 4:
where b = [bx by]T and r = [rx ry]T are the known centers of the BS and the RIS, respectively. Based on the estimates from (11)–(13), we can estimate the positioning information of the MS by using the geometry, formulated as 
m = r + c^R,M[cos(^R,M) sin(^R,M)]T

As explained above, the variable r is the known center of the RIS and the MS localizes itself using the above equation using the known center of the RIS “r”. Thus, the center of the RIS is known to the MS.
Applicant further alleges “[p.10] There is no mention of "the first tag being associated with the location of the first reflector in a lookup table", let alone "the first tag being associated with the location of the first reflector in a lookup table containing respective locations for a plurality of tags including the first tag" as recited in claim 1.”
Applicants argument have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  The claim recites “wherein the reference signal is received from there node further comprising”.  The Office recommends amending “there” to “the first”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-10 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 6 and 16 recites the limitation "the second first reflector ".  There is insufficient antecedent basis for a second first reflector. Furthermore, it is unclear what a second first reflector is. For the purpose of compact prosecution, the said limitation is interpreted as a second reflector. 
Claim 7 recites “wherein the reference signal is received from there node further comprising”.  It is unclear which node is being referenced. For the purpose of compact prosecution, the said limitation is interpreted as the first node. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Annotated Reference Figures

    PNG
    media_image1.png
    628
    1061
    media_image1.png
    Greyscale

Fig. 1: Positioning and communication system with the aid of a RIS and multi-carrier mmWave OFDM signals (He fig. 1).

Claims 1, 4-6, 11, 14-16, 21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Adaptive Beamforming Design for mmWave RIS-Aided Joint Localization and communication [NPL] hereinafter He ) in view of Younis (US-20160054440).

Regarding claim 1, He teaches A method comprising: receiving, by a first node (Reference fig 1), 
a first reflected reference signal which is a reference signal after having been reflected by a first reflector which applied a first tag to the reference signal (Reference fig 1 [the first tag corresponds to the data RIS transmits to the MS]); 
making, by the first node, a measurement on the first reflected reference signal (He Abstract “phase values of the discrete RIS”); 
obtaining, by the first node, a location of the first reflector (EQ 14 [see equation 14, ‘r’ term is the position of the RIS]), 
wherein the obtaining the location of the first reflector comprises processing the first reflected reference signal to determine the first tag (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag. See equations relating to the mathematical notations in Reference fig 1]), 
the first tag being associated with the location of the first reflector (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag. See equations relating to the mathematical notations in Reference fig 1]), and 
obtaining the location of the first reflector based on the first tag(He Equation 14); and 
determining, by the first node, a location of the first node based on the location of the first reflector and the measurement on the first reflected reference signal (He p.2 “The objective of the system is to localize the MS, estimate its orientation, and enable high data-rate transmission by using the received signals at the MS with mmWave orthogonal frequency division multiplexing N (OFDM) subcarriers when the LoS path is obstructed.”; p. 4 “estimate the location of the MS”; title “RIS-Aided Joint Localizaton”).
While He discloses using codewords and a codebooks associated with channel parameters for localization (He p. 4 “We estimate the channel parameters in the first stage, and then estimate the location of the MS accordingly. The selected codewords from . . .  and their associated received  signals across all the subcarriers contain information about the channel parameters”; p.4 right side “we calculate the mean square errors of channel parameters, location, and orientation, which are regarded as theoretical lower bounds by using certain specific hierarchical codebooks.”), He not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Younis teaches 
the first tag being associated with the location of the first reflector in a lookup table containing respective locations for a plurality of tags including the first tag and obtaining the location of the first reflector based on the first tag by looking up the location associated with the first tag in the lookup table to identify the first reflector from a plurality of reflectors (0045 “a mobile can determine its distance from a given reflector . . . by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector. In addition, an entry is also included in the table that gives the approximate built in delay, if any, each reflector employs. This information is made to reside on some server in the internet cloud, whether local or global, and made accessible to all devices that are allowed to perform a position location fix within some vicinity. The reflectors' location and orientations could be given relative to an indoor landmark or given relative to a standard geographic surveying and positioning datum.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously increase system efficiency  and accuracy (Younis 0045. 0032).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Younis merely teaches that it is well-known to incorporate the particular lookup table and reflector processing.  Since both He and Younis disclose similar localization using reflectors, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
Regarding claim 4, He in view of Younis teach The method of claim 1, wherein the reference signal is received from another node (He Reference fig 1 [reference signal is received from BS]).
	
Regarding claim 5, He in view of Younis teach The method of claim 1 further comprising: 
receiving, by the first node, a second reflected reference signal which is the reference signal after having been reflected by a second reflector (Younis fig 3 [shows multiple reflectors 381]); 
making a measurement, by the first node, on the second reflected reference signal (Younis 0091 “Here, each of the position reflectors 381 could yield two AOA angles and a range to provide an over-determined position calculation resulting in higher accuracies.”); 
obtaining, by the first node, a location of the second reflector (Younis 0045 “The frequency vs. AOA arrival characteristics, the approximate embedded delay and the fractional reflected power fraction for the first reflection, could be determined either by design or by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector.”); and 
wherein said determining, by the first node, the location of the first node is based on the location of the first reflector, the measurement on the first reflected reference signal, the location of the second reflector and the measurement on the second reflected reference signal (Younis 0045 “The frequency vs. AOA arrival characteristics, the approximate embedded delay and the fractional reflected power fraction for the first reflection, could be determined either by design or by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously increase system efficiency and accuracy (Younis 0045. 0032).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Younis merely teaches that it is well-known to incorporate the particular lookup table and reflector processing.  Since both He and Younis disclose similar localization using reflectors, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 6, He in view of Younis teach The method of claim 5 wherein receiving the second reflected reference signal which is the reference signal after having been reflected by the second reflector comprises (See claim 5, Younis): receiving the second reflected reference signal which is the reference signal after having been reflected by the second first reflector (Younis fig 3 [shows multiple reflectors providing the reference signal to the mobile phone 385]) which 
applied a second tag to the signal (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag]);
	 wherein obtaining the location of the second reflector comprises processing the second reflected reference signal to determine the second tag, and obtaining the location of the second reflector based on the second tag (Younis 0045 “a mobile can determine its distance from a given reflector . . . by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector. In addition, an entry is also included in the table that gives the approximate built in delay, if any, each reflector employs. This information is made to reside on some server in the internet cloud, whether local or global, and made accessible to all devices that are allowed to perform a position location fix within some vicinity. The reflectors' location and orientations could be given relative to an indoor landmark or given relative to a standard geographic surveying and positioning datum.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously increase system efficiency  and accuracy (Younis 0045. 0032).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Younis merely teaches that it is well-known to incorporate the particular lookup table and reflector processing.  Since both He and Younis disclose similar localization using reflectors, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 11, He teaches An apparatus comprising: a processor and memory, the apparatus configured to: receive a first reflected reference signal which is a reference signal after having been reflected by a first reflector which applied a first tag to the reference signal (Reference fig 1); 
make a measurement on the first reflected reference signal (He Abstract “phase values of the discrete RIS”); 
obtain a location of the first reflector (EQ 14 [see equation 14, ‘r’ term is the position of the RIS]), 
wherein the obtaining the location of the first reflector comprises processing the first reflected reference signal to determine the first tag (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag. See equations relating to the mathematical notations in Reference fig 1]), 
the first taq being associated with the location of the first reflector (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag. See equations relating to the mathematical notations in Reference fig 1]), and 
obtaining the location of the first reflector based on the first tag (He Equation 14); and 
determine a location of the apparatus based on the location of the first reflector and the measurement on the first reflected reference signal (He p.2 “The objective of the system is to localize the MS, estimate its orientation, and enable high data-rate transmission by using the received signals at the MS with mmWave orthogonal frequency division multiplexing N (OFDM) subcarriers when the LoS path is obstructed.”; p. 4 “estimate the location of the MS”; title “RIS-Aided Joint Localizaton”).
While He discloses using codewords and a codebooks associated with channel parameters for localization (He p. 4 “We estimate the channel parameters in the first stage, and then estimate the location of the MS accordingly. The selected codewords from . . .  and their associated received  signals across all the subcarriers contain information about the channel parameters”), He not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Younis teaches 
the first tag being associated with the location of the first reflector in a lookup table containing respective locations for a plurality of tags including the first tag and obtaining the location of the first reflector based on the first tag by looking up the location associated with the first tag in the lookup table to identify the first reflector from a plurality of reflectors (0045 “a mobile can determine its distance from a given reflector . . . by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector. In addition, an entry is also included in the table that gives the approximate built in delay, if any, each reflector employs. This information is made to reside on some server in the internet cloud, whether local or global, and made accessible to all devices that are allowed to perform a position location fix within some vicinity. The reflectors' location and orientations could be given relative to an indoor landmark or given relative to a standard geographic surveying and positioning datum.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously increase system efficiency  and accuracy (Younis 0045. 0032).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Younis merely teaches that it is well-known to incorporate the particular lookup table and reflector processing.  Since both He and Younis disclose similar localization using reflectors, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 14, He in view of Younis teach The apparatus of claim 11 wherein the reference signal is transmitted by another node (He Reference fig 1 [reference signal is received from BS]).

Regarding claim 15, He in view of Younis teach The apparatus of claim 11 further configured to: receive a second reflected reference signal which is the reference signal after having been reflected by a second reflector (Younis fig 3 [shows multiple reflectors 381]);
	 make a measurement on the second reflected reference signal (Younis 0091 “Here, each of the position reflectors 381 could yield two AOA angles and a range to provide an over-determined position calculation resulting in higher accuracies.”); 
	 obtain a location of the second reflector (Younis 0045 “The frequency vs. AOA arrival characteristics, the approximate embedded delay and the fractional reflected power fraction for the first reflection, could be determined either by design or by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector.”);
	 and wherein said location determined by the apparatus is also based on the location of the second reflector and the measurement on the second reflected reference signal (Younis 0045 “The frequency vs. AOA arrival characteristics, the approximate embedded delay and the fractional reflected power fraction for the first reflection, could be determined either by design or by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously increase system efficiency  and accuracy (Younis 0045. 0032).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Younis merely teaches that it is well-known to incorporate the particular lookup table and reflector processing.  Since both He and Younis disclose similar localization using reflectors, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 16, He in view of Younis teach The apparatus of claim 15, wherein the apparatus is configured to receive the second reflected reference signal which is the reference signal after having been reflected by the second reflector by: receiving the second reflected reference signal which is the reference signal after having been reflected by the second first reflector(Younis fig 3 [shows multiple reflectors providing the reference signal to the mobile phone 385]) which applied a second tag to the signal (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag]);

	 wherein the apparatus is configured to obtain the location of the second reflector by processing the second reflected reference signal to determine the second tag, and obtaining the location of the second reflector based on the second tag (Younis 0045 “a mobile can determine its distance from a given reflector . . . by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector. In addition, an entry is also included in the table that gives the approximate built in delay, if any, each reflector employs. This information is made to reside on some server in the internet cloud, whether local or global, and made accessible to all devices that are allowed to perform a position location fix within some vicinity. The reflectors' location and orientations could be given relative to an indoor landmark or given relative to a standard geographic surveying and positioning datum.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously increase system efficiency  and accuracy (Younis 0045. 0032).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Younis merely teaches that it is well-known to incorporate the particular lookup table and reflector processing.  Since both He and Younis disclose similar localization using reflectors, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 21, He teaches A non-transitory computer readable medium, wherein the non-transitory computer readable storage medium stores an instruction, and when the instruction runs on a computer, the computer performs: receiving, by a first node, a first reflected reference signal which is a reference signal after having been reflected by a first reflector which applied a first tag to the reference signal (He fig 1 [the tag corresponds to the data RIS transmits to the MS]); 
making, by the first node, a measurement on the first reflected reference signal(He Abstract “phase values of the discrete RIS”) ; 
obtaining, by the first node, a location of the first reflector (EQ 14 [see equation 14, ‘r’ term is the position of the RIS]), 
 wherein the obtaining the location of the first reflector comprises processing the first reflected reference signal to determine the first tag (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag. See equations relating to the mathematical notations in Reference fig 1]), 
the first tag being associated with the location of the first reflector (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag. See equations relating to the mathematical notations in Reference fig 1]), and 
obtaining the location of the first reflector based on the first (He Equation 14); and 
determining, by the first node, a location of the first node based on the location of the first reflector and the measurement on the first reflected reference signal (He p.2 “The objective of the system is to localize the MS, estimate its orientation, and enable high data-rate transmission by using the received signals at the MS with mmWave orthogonal frequency division multiplexing N (OFDM) subcarriers when the LoS path is obstructed.”; p. 4 “estimate the location of the MS”; title “RIS-Aided Joint Localizaton”).
While He discloses using codewords and a codebooks associated with channel parameters for localization (He p. 4 “We estimate the channel parameters in the first stage, and then estimate the location of the MS accordingly. The selected codewords from . . .  and their associated received  signals across all the subcarriers contain information about the channel parameters”; p.4 right side “we calculate the mean square errors of channel parameters, location, and orientation, which are regarded as theoretical lower bounds by using certain specific hierarchical codebooks.”), He not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Younis teaches the first tag being associated with the location of the first reflector in a lookup table containing respective locations for a plurality of tags including the first tag and obtaining the location of the first reflector based on the first tag by looking up the location associated with the first tag in the lookup table to identify the first reflector from a plurality of reflectors (0045 “a mobile can determine its distance from a given reflector . . . by measurement during the manufacturing process of such reflector and a unique reflector type number could be associated with each distinct characteristics associated with a given reflector variant. During installation, a lookup table is populated that contains a reflector ID number, a frequency characteristics number and entries for physical location and orientation of each installed reflector. In addition, an entry is also included in the table that gives the approximate built in delay, if any, each reflector employs. This information is made to reside on some server in the internet cloud, whether local or global, and made accessible to all devices that are allowed to perform a position location fix within some vicinity. The reflectors' location and orientations could be given relative to an indoor landmark or given relative to a standard geographic surveying and positioning datum.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously increase system efficiency  and accuracy (Younis 0045. 0032).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Younis merely teaches that it is well-known to incorporate the particular lookup table and reflector processing.  Since both He and Younis disclose similar localization using reflectors, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 23, He in view of Younis teach The method of claim 1, further comprising: transmitting, by the first node, the reference signal towards the first reflector (He Reference fig 1 [feedback from the MS to the reflector RIS]).

Regarding claim 24, He in view of Younis teach The apparatus of claim 11, further configured to: transmit the reference signal towards the first reflector (He Reference fig 1).

Regarding claim 25, He in view of Younis teach The non-transitory computer readable medium according to claim 21, wherein the computer further performs: transmitting, by the first node, the reference signal towards the first reflector(He Reference fig 1 [feedback from the MS to the reflector RIS]).


Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Adaptive Beamforming Design for mmWave RIS-Aided Joint Localization and communication [NPL] hereinafter He) in view of Younis (US-20160054440) as applied to claims 4 and 14 above, and further in view of Cheng (US-20050227703).

Regarding claim 7, He in view of Younis teach The method of claim 4 wherein the reference signal is received from there node further comprising: receiving, by the first node, the reference signal directly from the another node; and the method further comprising making a measurement, by the first node, on the reference signal received directly from the another node (Reference fig. 1);
	 
	 and wherein said determining, by the first node, the location of the first node is based on the location of the first reflector (He Equation 14), the measurement on the first reflected reference signal (He Abstract “phase values of the discrete RIS”), measurement on the reference signal received directly from the another node (He fig 1 [BS transmits to RIS]).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cheng teaches  obtaining, by the first node, the location of the another node and using location of the another node to determine the location of the first node (Cheng Claim 8 “ the mobile station receiving the position coordinates of the three identified base stations is realized by the mobile station reading the positions coordinates of the three identified base stations from a lookup table”; title “METHOD FOR USING BASE STATION POWER MEASUREMENTS TO DETECT POSITION OF MOBILE STATIONS”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include MS localization system and method of Cheng and the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously improve localization (Cheng 0007).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cheng merely teaches that it is well-known to incorporate the particular localization feature.  Since both the previous combination and Cheng disclose similar localization of a MS, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 17, He in view of Younis teach The apparatus of claim 14, further configured to: receive the reference signal from the another node  by receiving the reference signal directly from the another node (Reference fig 1); and the apparatus further configured to:
	 make a measurement on the reference signal received directly from the another node (He p. 2 left side “The entire channel between the BS and the MS via the RIS for the n-th subcarrier can be formulated as [EQ 3]”; EQ3 is a formula that models the channel between the BS and the MS via RIS and is thus a measurement);
	 
	(Reference fig 1).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cheng teaches (Cheng Claim 8 “ the mobile station receiving the position coordinates of the three identified base stations is realized by the mobile station reading the positions coordinates of the three identified base stations from a lookup table”; title “METHOD FOR USING BASE STATION POWER MEASUREMENTS TO DETECT POSITION OF MOBILE STATIONS”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include MS localization system and method of Cheng and the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously improve localization (Cheng 0007).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cheng merely teaches that it is well-known to incorporate the particular localization feature.  Since both the previous combination and Cheng disclose similar localization of a MS, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claims 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Adaptive Beamforming Design for mmWave RIS-Aided Joint Localization and communication [NPL] hereinafter He) in view of Younis (US-20160054440), Cheng (US-20050227703) as applied to claims 8 and 17 above, and further in view of Kumar et al. (US-20200145977 hereinafter Kumar).

Regarding claim 8, He in view of Younis and Cheng teach The method of claim 7 wherein receiving the reference signal directly from the another node comprises: receiving the reference signal over at least one beam out of multiple beams from the another node (Reference fig 1), (He p.1 right side “The coordinates and orientation of the MS, (m-x, m----y) and, are unknown and to be estimated with the LoS obstructed.”; p.4 left side “MS’s orientation, and computation of data rate R is conducted. The number of time slots for each stage is…”; [see reference fig. 1]).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kumar teaches each beam of the multiple beams received at a respective time period and a respective angle known to the first node (Kumar 0044 “Combining these measurements with known locations for the base stations and other information, such as known transmission times and/or known transmission angles of departure for each base station, may enable location of the mobile device using such position methods as Observed Time Difference Of Arrival (OTDOA), angle of arrival (AOA), angle of departure (AOD), and/or Enhanced Cell ID (E-CID).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the positioning enhancements for locating a mobile device system and method of Kumar and the MS localization system and method of Cheng and the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously improve signal acquisition and measurement accuracy (Kumar 0065).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kumar merely teaches that it is well-known to incorporate the particular localization features using a known time period and angle.  Since both the previous combination and Kumar disclose similar localization of a MS, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 9, He in view of Younis, Cheng and in further view of Kumar teach The method of claim 8 wherein: a particular beam of the multiple beams from the another node is directed towards the first reflector (reference fig. 1);
	 receiving the first reflected reference signal after having been reflected by the first reflector comprises receiving the particular beam after having been reflected by the first reflector at the respective time period of the particular beam (He fig 1 [MS receives the beam respective to the time period of the BS]).

Regarding claim 10, He in view of Younis, Cheng and in further view of Kumar The method of claim 8 wherein: a particular beam of the multiple beams from the other node is directed towards the first reflector (reference fig. 1)
over multiple time periods (He p. 4 left side “the overall number of time slots is 12”);
	 receiving the first reflected reference signal after having been reflected by the first reflector comprises receiving the particular beam after having been reflected by the reflector during at least one of the multiple time periods at a respective angle for each of the multiple time periods, the respective angle for each of the multiple time periods known to the first node (He reference fig. 1; p.1 left side “To optimally design the phase shifters at the RIS, the channels linking the base station (BS) and mobile station (MS) via the RIS need to be known a priori.”).

Regarding claim 18, He in view of Younis, Cheng and further in view of Kumar teach The apparatus of claim 17, wherein the apparatus is configured to receive the reference signal directly from the another node by: 
receiving the reference signal over at least one beam out of multiple beams from the another node (He p.1 left side “channels linking the base station (BS) and mobile station (MS) via the RIS need to be known a priori”; p.1 right side “The coordinates and orientation of the MS, (m-x, m----y) and, are unknown and to be estimated with the LoS obstructed.”; p.4 left side “MS’s orientation, and computation of data rate R is conducted. The number of time slots for each stage is…”; [see reference fig. 1]), 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kumar teaches each beam of the multiple beams received at a respective time period and a respective angle known to the apparatus (Kumar 0044 “Combining these measurements with known locations for the base stations and other information, such as known transmission times and/or known transmission angles of departure for each base station, may enable location of the mobile device using such position methods as Observed Time Difference Of Arrival (OTDOA), angle of arrival (AOA), angle of departure (AOD), and/or Enhanced Cell ID (E-CID).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the positioning enhancements for locating a mobile device system and method of Kumar and the MS localization system and method of Cheng and the localization using reflector system and method of Younis with the reflector joint localization of He. One would have been motivated to do so in order to advantageously improve signal acquisition and measurement accuracy (Kumar 0065).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kumar merely teaches that it is well-known to incorporate the particular localization features using a known time period and angle.  Since both the previous combination and Kumar disclose similar localization of a MS, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 19, He in view of Younis, Cheng and Kumar teach The apparatus of claim 18 and He further teaches wherein: a particular beam of the multiple beams from the another node is directed towards the first reflector (reference fig. 1);
	 the apparatus is configured to receive the first reflected reference signal after having been reflected by the first reflector by receiving the particular beam after having been reflected by the first reflector at the respective time period of the particular beam (He fig 1 [MS receives the beam respective to the time period of the BS]).
	
Regarding claim 20, He in view of Younis, Cheng and Kumar teach The apparatus of claim 18 and He further teaches wherein: a particular beam of the multiple beams from the other node is directed towards the first reflector over multiple time periods (He reference fig. 1; p.1 left side “he RIS can be regarded as a phased array, which is able to steer the beams of incident radio”);
	 the apparatus is configured to receive the first reflected reference signal after having been reflected by the first reflector by receiving the particular beam after having been reflected by the reflector during at least one of the multiple time periods (reference fig. 1) at a 
respective angle for each of the multiple time periods, the respective angle for each of the multiple time periods known to the apparatus (Kumar 0044 “Combining these measurements with known locations for the base stations and other information, such as known transmission times and/or known transmission angles of departure for each base station, may enable location of the mobile device using such position methods as Observed Time Difference Of Arrival (OTDOA), angle of arrival (AOA), angle of departure (AOD), and/or Enhanced Cell ID (E-CID).”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Mustafa et al. (Exploiting Randomly-located Blockages for Large-Scale Deployment of Intelligent Surfaces) discloses “One of the promising technologies for the next generation wireless networks is the reconfigurable intelligent surfaces (RISs). This technology provides planar surfaces the capability to manipulate the reflected waves of impinging signals, which leads to a more controllable wireless environment (See abstract).”
Razavizadeh et al. (3D Beamforming in Reconfigurable Intelligent Surfaces-assisted Wireless Communication Networks) discloses “Reconfigurable Intelligent Surfaces (RIS) or Intelligent Reflecting Surfaces (IRS) are metasurfaces that can be deployed in various places in wireless environments to make these environments controllable and reconfigurable. In this paper, we investigate the problem of using 3D beamforming in RIS empowered wireless networks and propose a new scheme that provides more degrees of freedom in designing and deploying the RIS-based networks (See abstract).” 
Qi et al. (WO-2020067840) discloses “The disclosure relates to a pre-5th-Generation (5G) or 5G communication system to be provided for supporting higher data rates Beyond 4th-Generation (4G) communication system such as long term evolution (LTE). Disclosed is a method of determining a User Equipment, UE, location wherein the UE is in communication with at least two base stations (gNB) of a telecommunication network, comprising the steps of: determining at least one of: a) Angle of Arrival, AoA, of a signal from the UE at each of the at least two gNBs; b) Angle of Departure, AoD, of a signal from each of the at least two gNBs; c) AoA of a signal from each of the at least two gNBs at the UE; and d) AoD of a signal from the UE at each of the at least two gNBs; and determining the UE position on the basis thereof (See abstract).”
Pelletti et al. (US 20190363447) discloses “Examples disclosed herein relate to a reflector device, having a first conductive layer of substrate, a dielectric layer of substrate, and a second conductive layer patterned with a first and a second set of frequency selective elements configured to reflect an incident electromagnetic radiation beam into a plurality of reflected beams at phase angles different from that of the incident electromagnetic radiation beams (See abstract).”
Wymeersch et al. Adaptive Beamforming Design for mmWave RIS-Aided Joint Localization and Communication [NPL, 2019] discloses “5G radio localization at millimeter wave (mmWave) and sub-THz frequencies exploits information via both angle and delay measurements, by the virtue of increased bandwidth and large antenna arrays. When large arrays are embedded in surfaces, they can passively steer electromagnetic waves in preferred directions of space or generate shaped beams. Reconfigurable intelligent surfaces (RISs), which are seen as a transformative “beyond 5G” technology, can, thus, control the physical propagation environment. Whereas such RISs have been mainly intended for communication purposes so far, we herein state and analyze a RIS-aided localization and mapping problem. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648